                  Case 2:19-mc-03904-ECM Document 1 Filed 11/20/19 Page 1 of 1

AO 451 (Rev. 01/09) Clerk's Certification of a judement to be Registered in Another District


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                              Middle District of Georgia
                                                                                                                       2N NOV 20 P 3: 18
BRANCH BANKING AND TRUST COMPANY,
                                                                                                                                              77,• rs'lL1C
                             Plaintff                                                                                                        GOIJRT
                                                                                                                                      •7         A

                                v.
                                                                                               Civil Action No. 4:19-cv-00086-CDL
 HAMBY,BROOKS & MCKENZIE,INC. and
THOMAS W. MCKENZIE,Individually and d/b/a
    CUSTOM RADIO OF COLUMBUS,
                            Defendant



        CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          I certify that the attached judgment is a copy of a judgment entered by this court on                         Septernber 23, 2019          .

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(41(A1 is pending
before this court and that no appeal has been filed or, if one was filed, that it is no longer pending.


 Date:          November 13, 2019
                                                                                               CLERK OF COURT


                                                                                               s/ Elizabeth S. Long, Deputy Clerk
                                                                                                         Signature ofClerk or Deputy Clerk
